Citation Nr: 0523974	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, amebic liver abscess with Hepatitis B and C, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran filed a Notice of 
Disagreement with the April 2001 rating in December 2001.  A 
Statement of the Case (SOC) was issued in June 2002 and the 
veteran submitted a VA Form 9 in July 2002.  

In September 2004, a personal hearing was held at the Jackson 
RO.  

The Board notes that in July 2004, the RO issued a rating 
decision in which it was proposed that the disability rating 
for the veteran's service-connected postoperative residuals, 
amebic liver abscess with Hepatitis B and C, be decreased to 
0 percent.  However, no such decrease has been effected to 
date.  Thus, the veteran's disability rating currently 
remains at 20 percent.      

The matter was remanded by the Board in December 2004.  It is 
now again before the Board for disposition.  


FINDINGS OF FACT

1.  The veteran's treating physicians have indicated that he 
was a responder to standard combination therapy.

2.  The veteran's service-connected liver condition, with 
hepatitis B and C, is currently asymptomatic and, thus, not 
productive of severe symptoms resulting from residuals of the 
amebic liver abscess and does not necessitate therapeutic 
measures.  Nor is the veteran's condition productive of daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes.      

3.  The veteran's posterior right side flank area scar does 
not cause limitation of function and is less than 144 square 
inches in area; however, there is scaling of the skin. 

4.  The veteran's scar of the right upper quadrant of the 
abdomen does not cause limitation of function and is less 
than 144 square inches in area; it is tender on objective 
demonstration.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
postoperative residuals, amebic liver abscess with Hepatitis 
B and C, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7313, 7345 (2001); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Codes 7345, 7354 
(2004).

2.  The criteria for a rating of 10 percent, and no higher, 
for the veteran's posterior right side flank area scar, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Codes 7803, 7804, 7805 (as 
in effect prior to August 30, 2002, and thereafter).  

3.  The criteria for a rating of 10 percent, and no higher, 
for the veteran's scar of the right upper quadrant of the 
abdomen, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 
7803, 7804, 7805 (as in effect prior to August 30, 2002, and 
thereafter).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: VA treatment records; VA examination 
reports; and the veteran's assertions, including testimony 
provided at a September 2004 RO hearing.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence submitted by the appellant or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.

				I.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The record reflects that the veteran's postoperative 
residuals, amebic liver abscess with Hepatitis B and C, is 
currently assigned a 20 percent disability rating pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7313-7345.

During the pendency of this appeal, the criteria for rating 
disorders of the digestive system were revised, effective 
July 2, 2001.  See 66 Fed. Reg. 29,486-29,489.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Under the former version of Diagnostic Code (DC) 7345, a 30 
percent rating was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration, 
aggregating three or more a year, and accompanied by 
disabling symptoms requiring rest therapy.  The former 
version of DC 7345 did not provide for a 20 percent rating.  

Effective from July 2001, the criteria for evaluation of 
infectious hepatitis under 38 C.F.R. § 4.114, Diagnostic Code 
7345, for chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows.  A 20 
percent rating is warranted if there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent rating is warranted where there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent rating is 
warranted where there is daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  
Finally, a 100 percent rating is warranted under the new 
criteria if there is near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).       

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (or 
non-A, non-B hepatitis).  The Board notes that the rating 
criteria under this diagnostic code are identical to those 
provided in DC 7345.    

A note following the rating criteria under both DC 7345 and 
DC 7354 provides that, for purposes of evaluating conditions 
under those diagnostic codes, an "incapacitating episode" 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.
 
Finally, the revised regulations eliminated DC 7313, "Liver, 
abscess of, residuals."  That diagnostic code provided for a 
20 percent rating for moderate symptoms and a 30 percent 
rating for severe symptoms.   

The relevant medical evidence in this matter includes a 
September 26, 2000 VA progress note reported that the veteran 
was not experiencing any fever, chills, nausea, or vomiting.  
The veteran denied having had any recent episodes of left 
upper quadrant pain or jaundice.  Hepatitis C was noted to be 
asymptomatic and stable.  The examiner stated that there was 
a positive history of liver abscess from amoebic disease, 
hepatitis B in 1969 in Vietnam.  It was also noted that there 
was a history of abuse, but no alcohol now.  It was noted to 
be asymptomatic except possible pain from adhesions.  

A March 2001 VA examination report stated that the veteran 
reported continuous stomach pain in the right upper quadrant, 
with a burning and cramping sensation.  He had nausea, but no 
vomiting.  He had no recent jaundice.  He also complained of 
fatigue.  His appetite was reported to be poor in the 
morning, but his weight was noted to be stable.  The examiner 
stated that the veteran had not been treated for depression, 
but that the veteran reported feeling "down" all the time.  
He had constipation, but no diarrhea.  A previous history of 
ethanol abuse was noted, but none in the past six years.  It 
was stated that the veteran was diagnosed with hepatitis C in 
1999.  

Upon physical examination, his weight was 154 pounds, with a 
maximum weight in the past year of 156 pounds noted.  He was 
stated to be well developed and well nourished.  There was 
tenderness in the right upper quadrant, no rebound 
tenderness.  There was no jaundice.  Liver biopsy, dated 
February 16, 2001, was noted to reveal chronic hepatitis with 
moderate activity and no fibrosis.  Ultrasound of the liver, 
dated July 7, 2000, revealed that the left lobe of the liver 
was slightly prominent.  There were no masses.  A CT scan 
obtained at the same time of the biopsy was noted not to have 
revealed any gross abnormalities.  The diagnoses were amebic 
liver abscess, status post surgery with scars, and hepatitis 
B and C, with mild elevation of liver function tests and 
moderate activity per liver biopsy.  

A July 2001 VA medical note reported a hepatitis C RNA 
qualitative level of 164.630 copies/ml and genotype was 2b.  
Liver biopsy with moderate inflammation and no fibrosis and a 
modified Knodell score of 1,1,2,0 was reported, as was 
immunoglobulin electrophoresis with elevated IgG.  
Cryoglobulins were negative.  Upon physical examination, the 
veteran was in no acute distress.  His weight was 151.4 
pounds.  Abdomen was soft, with no tenderness and no palpable 
hepatomegaly or hepatic tenderness.  The impression was 
chronic hepatitis C, genotype 2b, with low viral count and 
mild to moderate inflammation with no fibrosis.

A November 2001 VA progress note reported the veteran's 
weight as 152.8 pounds.  His abdomen was soft with no 
tenderness and positive bowel sounds.  Liver examination 
revealed no enlargement or tenderness.  As was noted in 
earlier notes, the examiner stated that the veteran was a 
good candidate for therapy, although he voiced his concern 
about depressive symptoms of the veteran.  The examiner then 
stated, however, that it was decided to proceed with therapy, 
noting that the veteran would be treated with interferon 
alfa-2b 3 million units three times a week and ribavirin 1000 
mg daily in two divided doses.  

A December 2001 VA progress note reported the veteran's 
weight as 145 pounds.  His abdomen was soft with mild 
epigastric tenderness and positive bowel sounds.  There was 
no rebound or guarding.  The examiner stated that the veteran 
seemed to be tolerating therapy relatively well, but stated 
that there were the typical expected side effects.  

A January 2002 VA progress note stated that the veteran had 
just started treatment of liver disease, but already reported 
experiencing a depressed mood.  It was noted that he did not 
tolerate Zoloft initiated by the gastrointestinal (GI) 
clinic.  The examiner reported that, upon mental status 
examination, the veteran had a good appearance and behavior.  
He was cooperative, had good eye contact, and was 
appropriately dressed and groomed.  His mood was depressed.  
His affect was appropriate to the speech content and stated 
mood.  The Axis I diagnosis was major depressive disorder.  

A January 8, 2002 VA GI clinic report noted that it was week 
6 of the veteran's treatment.  It stated that he was using 
interferon alfa-2b 3 million units three times a week and 
ribavirin 600 mg daily.  It was stated that the veteran 
continued to have flu-like symptoms with generalized malaise 
and occasional nausea.  The veteran denied any vomiting, 
chest pain, shortness of breath, seizure-like activity, or 
change in bowel habits.  He stated that he had a poor 
appetite, but that he was maintaining adequate food intake.  
Upon physical examination, his weight was 140.1 pounds.  
Abdomen was soft, with mild epigastric tenderness and 
positive bowel sounds.   
  
A January 29, 2002 VA GI clinic report noted that the veteran 
again reported having flu-like symptoms with generalized 
malaise and fatigue.  He was able to maintain adequate food 
intake, but stated that he had a poor appetite.  Upon 
physical examination, his weight was 144.6 pounds.  Abdomen 
was soft, with no tenderness and positive bowel sounds.  The 
examiner stated that considering that hemoglobin had been 
stable and that there was no evidence of hemolysis, the dose 
of ribavirin would be increased back to 1000 mg daily in two 
divided doses of 400 mg in the morning and 600 mg in the 
evening.  His depressive symptoms were noted to be stable.  

A February 19, 2002 VA GI clinic note reported that it was 
week 12 of the treatment.  The veteran still reported having 
flu-like symptoms and generalized malaise with fatigue, but 
denied any new complaints.  He stated that he was trying to 
maintain adequate fluid and food intake.  Upon physical 
examination, his weight was reported to be 146.5 pounds.  
Abdomen was soft, with no tenderness and positive bowel 
sounds.  There was no hepatic enlargement or tenderness.  The 
examiner stated that the veteran seemed to be tolerating 
treatment rather well.  

A March 19, 2002 VA GI clinic note reported the veteran's 
weight to be 121 pounds.  It was week 16 of the treatment.  
The examiner stated that the veteran seemed to be tolerating 
therapy relatively well.  

A May 14, 2002 VA progress note reported that the veteran had 
no fever, chills, nausea, or vomiting.  There was no weight 
change.  

A June 11, 2002 VA progress note stated that the veteran 
completed six months of Rebetron treatment for genotype 2b.  
It was noted that the veteran's week 24 hepatitis C RNA QUAL 
was positive, which the examiner stated, therefore, made the 
veteran a nonresponder.  

An August 6, 2002 VA progress note stated that the veteran 
was positive for hepatitis C virus.  It was stated that the 
veteran completed 24 weeks of Rebetron and that there was no 
evidence of chronic liver disease.   
  
An October 29, 2002 VA GI clinic note reported that after six 
months of treatment the veteran was a nonresponder to 
therapy.  It was stated that the veteran denied, at the time 
of the visit, having had any new side effects and stated that 
the side effects related to interferon therapy had subsided.  
Upon physical examination, the veteran's weight was 152 
pounds.  The impression was chronic hepatitis C genotype 2b 
with mild to moderate activity and no fibrosis.  Again, it 
was noted that the veteran was a nonresponder to standard 
combination therapy.  

A May 6, 2003 VA progress note reported that the veteran 
denied any new complaints and that he stated that he felt he 
was gaining weight.  It was noted that he had chronic 
osteoarthritis symptoms and had some atypical upper GI 
symptoms, including dyspepsia and questionable nausea.  He 
denied any melena, hematochezia, vomiting, diarrhea, or 
change in bowel habits.  Upon physical examination, the 
veteran's weight was 158 pounds and his abdomen was soft with 
mild epigastric tenderness and positive bowel sounds.  There 
was no rebound or guarding.  The examiner listed a diagnosis 
of chronic hepatitis C, genotype 2b with minimal inflammation 
and no fibrosis, and stated that the veteran was a 
nonresponder to standard combination therapy.

However, a June 6, 2003 addendum reported GI chart check 
findings revealed that hepatitis C RNA QUAL none detected, 
which meant that the veteran had a sustained response to 
standard combination treatment.  

A November 4, 2003 VA GI clinic note listed a diagnosis of 
chronic hepatitis C, genotype 2b, with minimal lymph node 
inflammation and no fibrosis.  It was stated that the veteran 
was a responder to standard combination therapy, but stated 
that the hepatitis C RNA measurement by qualitative technique 
at the end of treatment was positive, indicating that the 
veteran was a nonresponder.  However, six months post follow 
up indicated negative hepatitis C virus RNA by qualitative 
technique.  The examiner stated that the first result was 
most likely a false positive and that the veteran was 
actually a responder to treatment.  It was stated that, at 
the time of examination, the veteran denied any of the 
residual side effects related to hepatitis or treatment, and 
that he was in his usual state of health.  Upon physical 
examination, the veteran's weight was 160.7 pounds.  
Laboratory findings revealed that liver function tests were 
within normal limits, including ALT 11, AST 20.  The 
impression was chronic hepatitis C, genotype 2b with minimal 
inflammation.  He was stated to be a responder to standard 
combination therapy.  The examiner stated that response would 
be verified by checking hepatitis C RNA by qualitative 
measurement.  If negative, the examiner stated that this 
would indicate cure and sustained response.  An impression of 
chronic dyspepsia was also listed, which was noted to have 
been exacerbated by antiviral therapy.  However, at time of 
examination, it was stated to be well controlled with 
lifestyle modifications.  

A May 4, 2004 VA nursing note listed the veteran's weight as 
157.3 pounds.  A May 4, 2004 nurse practitioner follow up 
note reported that the veteran did not have fever, chills, 
nausea, and was not experiencing vomiting.  Additionally, the 
veteran did not have abdominal swelling or pain, or jaundice.  
The impression was hepatitis C.  The examiner noted that 
hepatitis C was positive in May 2002 after treatment, but 
that the results of October 29, 2002 showed that hepatitis C 
was nondetectable.  The examiner stated that the veteran was 
asymptomatic.         

An August 2004 VA examination report noted that the veteran 
was diagnosed with hepatitis C in 1999 and that he received 
treatment for this starting in November 2001 for six months.  
It was noted that the veteran has been clear of the virus on 
his check-ups, but that he continued to have a cramping pain 
in the right upper quadrant three to four times a week.  It 
was stated that a knot would come up in the right upper 
quadrant area and would last five to ten minutes.  The 
veteran reported that this was brought on by sneezing, 
lifting, and certain movements.  His appetite was reported to 
be good most of the time and his weight was reported to be 
stable.  The veteran reported nausea, but no vomiting in the 
mornings.  Upon examination, the veteran's weight was 153.4 
pounds and his maximum weight in the past year was noted to 
be 155-156 pounds.  The abdomen was without apparent 
organomegaly or masses.  He had tenderness in the right upper 
quadrant.  There was no rebound tenderness and bowel sounds 
were normoactive.  Comprehensive metabolic panel was stated 
to be within normal limits and it was specifically stated 
that his liver function tests were normal.  Hepatitis C RNA 
qualitative was negative.  The examiner noted that the 
veteran had two scars from surgery for a liver abscess while 
in service.  One scar is on the posterior right side of the 
back in the flank area and was stated to be 5 inches in 
length by 0.5 inches in width.  The examiner stated that it 
had a depression at the medial end with adherence to the 
underlying tissues.  It was also hyperpigmented and there was 
a scaling of the skin secondary to some ischemic dermatitis.  
The veteran stated that his only symptom was itching.  There 
was no ulceration and there was no adverse effect on the 
abdominal or posterior chest wall movement.  The other scar 
was on the right upper quadrant of the abdomen and was 6 
inches in length by 0.75 inches in width.  It was 
hyperpigmented and there were suture scars on both sides of 
the scar.  The scar was depressed throughout its length and 
was tender to palpation throughout its entire length.  There 
were no chronic skin changes, ulcerations, or skin 
breakdowns.  The veteran stated that the two primary symptoms 
that he had with the anterior scar were tenderness and 
recurrent muscle spasms of the abdominal wall muscle beneath 
the scar.  The veteran stated that he worked as a bus driver 
and that in certain movements he will have a spasm in the 
abdomen causing him to pull over and massage the area for 
anywhere from one to ten minutes to get the spasm to subside.  
The veteran indicated that it was very severe in nature and 
was very distracting.  It was reported that the spasms 
occurred several times a week.  On examination, the examiner 
stated that no spasm was present, but that there was 
tenderness in the area of the inferior aspect of the scar 
itself, which was stated to be evidence of the adhesions to 
the underlying tissues.  It had no real effect on the 
function of the abdominal wall at the time of the 
examination, but the examiner stated that the veteran's 
history was consistent with recurrent abdominal wall spasm 
secondary to scar tissue.  The diagnoses were hepatitis C, 
status post treatment with no evidence of the virus, and 
amebic liver abscess, status post surgical drainage with 
painful scars.        

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The June 6, 2003 addendum reported that the hepatitis C RNA 
qualitative was negative, which meant that the veteran had a 
sustained response to standard combination treatment.  The 
November 4, 2003 VA GI clinic note reported that the veteran 
denied any of the residual side effects related to hepatitis 
or treatment, and that he was in his usual state of health.  
In addition, laboratory findings revealed that liver function 
tests were within normal limits, including ALT 11, AST 20.  
The impression was chronic hepatitis C, genotype 2b with 
minimal inflammation.  He was stated to be a responder to 
standard combination therapy.  Also, a May 4, 2004 nurse 
practitioner follow up note reported that the veteran was 
asymptomatic.  Finally, the August 2004 VA examination report 
stated that the comprehensive metabolic panel was stated to 
be within normal limits and it was specifically stated that 
his liver function tests were normal.  Hepatitis C RNA 
qualitative was negative.  The diagnosis was hepatitis C, 
status post treatment with no evidence of the virus.                 

Thus, the evidence does not show that the veteran is 
suffering from liver damage and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures.  Furthermore, the evidence does not show that the 
veteran is experiencing daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly, or incapacitating 
episodes.  Accordingly the veteran's claim of entitlement to 
a rating in excess of 20 percent for postoperative residuals, 
amebic liver abscess with Hepatitis B and C, must be denied.  
The benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

However, separate, compensable evaluations may be warranted 
for individual scars that are, for example, tender, painful, 
poorly nourished, ulcerated, or that limit the function or 
movement of the body part affected.  See Esteban, supra.  The 
Board notes that the rating criteria for scars were changed, 
effective August 30, 2002.  See 67 Fed. Reg. 49590- 49599 
(July 31, 2002).  The Board refers to its discussion above 
regarding the applicable law when regulations are changed 
during the course of a veteran's appeal.  

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 
7802 provides that scars other than head, face, or neck scars 
that are superficial and do not cause limited motion will be 
rated as 10 percent disabling for areas of 144 square inches 
or greater.  Notes following the rating criteria explain 
(1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 7803 notes 
that unstable superficial scars are evaluated as 10 percent 
disabling.  Note (1) indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
states that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) states that in this 
case, a 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation (See 38 C.F.R. § 
4.68 of this part on the amputation rule).  Diagnostic Code 
7805 directs that other scars shall be rated on the 
limitation of function of the affected part.  38 C.F.R. Part 
4 (2004).
              
Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent rating for a scar, regardless of size, that was 
superficial, poorly nourished, or characterized by repeated 
ulceration.  Diagnostic Code 7804 awarded 10 percent for a 
superficial scar that was tender and painful upon objective 
observation, regardless of size.  Diagnostic Code 7805 does 
not differ, directing that other scars be evaluated on the 
limitation of the function of the part affected.  38 C.F.R. 
Part 4 (2002).  

The veteran has scarring due to his service-connected 
disability.  The medical evidence of record notes a scar is 
on the posterior right side of the back in the flank area and 
was stated to be 5 inches in length by 0.5 inches in width.  
The examiner stated that it had a depression at the medial 
end with adherence to the underlying tissues.  It was also 
hyperpigmented and there was a scaling of the skin secondary 
to some ischemic dermatitis.  The veteran stated that is only 
symptom was itching; there was no ulceration and there was no 
adverse effect on the abdominal or posterior chest wall 
movement.  The evidence also notes a second scar, which was 
on the right upper quadrant of the abdomen and was 6 inches 
in length by 0.75 inches in width.  It was hyperpigmented and 
there were suture scars on both sides of the scar.  The scar 
was depressed throughout its length and was tender to 
palpation throughout its entire length.  There were no 
chronic skin changes, ulcerations, or skin breakdowns.  The 
veteran stated that the two primary symptoms that he had with 
the anterior scar were tenderness and recurrent muscle spasms 
of the abdominal wall muscle beneath the scar.  On 
examination, however, no spasm was present, but there was 
tenderness in the area of the inferior aspect of the scar 
itself, which was stated to be evidence of the adhesions to 
the underlying tissues.  It had no real effect on the 
function of the abdominal wall at the time of the 
examination, but the examiner stated that the veteran's 
history was consistent with recurrent abdominal wall spasm 
secondary to scar tissue.

Based on the foregoing, and resolving all doubt in the 
veteran's favor, the Board finds that a separate 10 percent 
rating is warranted for the veteran's posterior right side 
flank area scar under the current version of DC 7803, scars, 
superficial, unstable.  The Board points out that note (1) 
under this diagnostic code states that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Here, the evidence shows that there 
is scaling of the skin secondary to ischemic dermatitis.  The 
examiner did not disassociate the ischemic dermatitis from 
the scar.  As such, the scaling of the skin, coupled with the 
"for any reason" language in note (1) of current DC 7803, 
leads the Board to conclude that a 10 percent rating is 
warranted.  A rating in excess of 10 percent is not 
warranted, as there is no evidence of limitation of function 
of the affected part.  Nor does the scar exceed 12 square 
inches (77 sq. cm.).  

With regard to the right upper quadrant scar of the abdomen, 
the Board has determined that a separate 10 percent rating is 
warranted under the version of DC 7804 in effect prior to 
August 30, 2002, as there was tenderness in the area of the 
inferior aspect of the scar on objective demonstration and 
the examiner stated that during the reported spasms the 
veteran would be distracted, in part, by pain.  A rating in 
excess of 10 percent is also not warranted for this scar, as 
there is no evidence of limitation of function of the 
affected part.  Nor does the scar exceed 12 square inches (77 
sq. cm.).  

II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a February 2002 letter to 
veteran informed him that VA needed evidence that his 
service-connected condition had worsened enough to warrant a 
greater evaluation.  In addition, the April 2001 rating 
decision, the June 2002 statement of the case (SOC), and the 
June 2004 and March 2005 supplemental statements of the case 
(SSOC's), collectively, informed the veteran of both the old 
and new rating criteria for disorders of the digestive 
system. 

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The February 2002 letter informed the veteran that VA's 
statutory duty to assist included developing for all relevant 
evidence in the custody of a federal department or agency, 
including service medical records, VA medical records, or 
records from the Social Security Administration.  The letter 
further informed him that VA would help the veteran obtain 
such things as medical records or employment records.  
Finally, the letter stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided that such was necessary to make a decision 
on his claim.         

In addition, the June 2002 SOC and June 2004 and March 2005 
SSOC's reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
The veteran has not referenced any records that have not been 
obtained and considered in conjunction with the veteran's 
claim on appeal.  Given the foregoing, the Board finds that 
VA has complied with its duty to notify the appellant of the 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the June 2002 SOC and 
the June 2004 and March 2005 SSOC's included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the February 2002 VCAA 
notice, combined with the June 2002 SOC and June 2004 SSOC, 
clearly complies with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).   

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

An increased rating for postoperative residuals, amebic liver 
abscess with Hepatitis B and C, currently rated at 20 
percent, is denied.  

A 10 percent rating for the veteran's posterior right side 
flank area scar is granted, subject to regulations governing 
the payment of monetary benefits.

A 10 percent rating for the veteran's scar of the right upper 
quadrant of the abdomen is granted, subject to regulations 
governing the payment of monetary benefits.
  


	                        
____________________________________________
	CW. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


